Fearer, J. A claim on behalf of The County of Will of the State of Illinois was filed by Meade Baltz, Chairman of the Board of Supervisors of said County, by and through Frank H. Masters, Jr., State’s Attorney of said Will County, seeking to recover from respondent the sum of $989.00. The record consists of the following: 1. Complaint. 2. Stipulation. 3. Joint motion of claimant and respondent for leave to waive the filing of briefs and oral argument. 4. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs and oral argument, and further ordering the case taken under advisement on the present record. The action is predicated on specific statutes, which confer jurisdiction on the Court of Claims to hear cases brought thereunder. (Ill. Rev. Stats., Chap. 65, Secs. 37, 38 and 39; Chap. 37, Sec. 439.8.) The statutes referred to herein provide for reimbursing certain counties in Illinois for expenses, costs and fees incurred because of petitions for writs of habeas corpus in forma pauperis filed therein. The petitioners are non-residents of the county in which the petitions were- filed. This Court has had occasion to pass upon similar cases. (The County of Randolph vs. State of Illinois, 21 C.C.R. 427, and The County of Will vs. State of Illinois, 18 C.C.R. 189.) A stipulation of the facts was entered into and filed herein, as follows: "It is hereby stipulated.and agreed by and between the parties through their respective attorneys, as follows: 1. That The County of Will of the State of Illinois has situated within its borders the Illinois State Penitentiary, a penal institution of the State of Illinois. 2. That the petitions for writs of habeas corpus, set forth in claimant’s complaint as exhibit A, have been filed in the office of the Clerk of the Circuit Court of Will County, Illinois. 3. That said petitions were filed by inmates of the Illinois State Penitentiary, who were not residents of Tire County of Will of the State of Illinois at the time of their commitment, and were not committed by any court of The County of Will. 4. That Sec. 31, Chap. 53, Ill. Rev. Stats., provides that the fee of the Clerk of the Circuit Court shall be $10.00 as to each petition for a writ of habeas corpus filed with such Clerk. 5. That Secs. 37, 38 and 39, Chap. 65, Ill. Rev. Stats., provide that the State of Illinois shall assume and pay to each county the necessary expenses incurred by it and its officers, either by means of services rendered or otherwise by reason of court proceedings in such counties involving petitions for writs of habeas corpus by such inmatesi as above mentioned. 6. That, in addition to the! services of the Clerk of the Circuit Court rendered in said matters, there were also incurred expenses for preparing and furnishing the petitions of such matters, photostatic copies of court records and documents as set forth in claimant’s exhibit A of the complaint heretofore filed. 7. That the claim of The County of Will against the State of Illinois for its necessary expenses is in the sum of $989.00. 8. That this claim has never been presented to any State department or officer, or to any person, corporation or tribunal. 9. That no assignment or transfer of this claim, or any part thereof, of interest therein has been made.” The Clerk of the Circuit Court of Will County is entitled to receive $10.00 for each petition filed, or the sum of $950.00. (Chap. 53, Sec. 31, Ill. Rev. Stats.) In addition thereto, The County of Will has expended $39.00 for copies of petitions furnished to the Attorney General and expenses in connection therewith, all in accordance with exhibit A attached to the complaint filed herein. ■ Claims of this kind have been passed upon by the Court of Claims before, and all have been in conformity with the statutes of the State of Illinois, as hereinabove stated. An award is, therefore, entered herein in favor of The County of Will in the sum of $989.00.